Title: March—1798
From: Washington, George
To: 




1. Wind at East—Morning heavy. M. at 30. About 9 or 10 Oclock began a slow foggy rain which continued through the day. Mer. remained at 30.
 


2. A very thick fog & very little Wind. Mer. at 31 in the morning. In the afternoon the weather cleared & towds. Night the Wind came out fresh at No. W. Snow all gone. Mer. 33 at Night 40 at high.
 


3. Cloudy with appearances of Snow. Wind at No. a little Easterly. Mer. 29 & ground frozen in the morning. Abt. noon it cleared, & the wind shifted to the Southward. Mer. 30 at Night & 34 at highest. Mr. G. W. Craik dined here & returned.
 


4. Morning clear & calm—White frost—Mer. 26 grd. frozen. Clear & pleasant all day with the Wind at So. Mer. 41 at night & 43 at highest. Doctr. Stuart came to dinner.
 


5. Calm morng. with Indications of a change in the weather. Mer. at 30. Doctr. Stuart left this, to accompany Washington Custis to St. Johns College at Annapolis. Messrs. Bowne & Lawrence from New York & young Hartshone dined here & retd. Mer. 40 at N. 46.

	
   
   After much thought GW had finally decided to enroll Washington Custis in St. John’s College, a small nondenominational school opened in 1789 in Annapolis. Custis’s uncle George Calvert had recommended the college. GW thought the boy might like it better than a school farther from home and also he felt “there is less of that class of people which are baneful to youth, in that City, than in any other” (GW to David Stuart, 26 Feb. 1798, NN: Washington Papers). GW sent by Dr. Stuart’s hand a letter to John McDowell, president of the college, in which he warned McDowell of Custis’s

	   indolence. He added, however, that he knew of no vice in the boy. “From drinking and gaming he is perfectly free and if he has a propensity to any other impropriety, it is hidden from me. He is generous, and regardful of truth” (5 Mar. 1798, NN: Washington Collection). young hartshone: may be William Hartshorne, Jr. (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:50).



 


6. Morning clear—Wind No. Easterly M. 32. Afternoon wind South Easterly. Mer. 38 at Night & 46 at highest. Doctr. Craik dined here & went away afterwards.
 


7. A very white frost—heavy fog. No wind & Mer. at 32 in the morning. Clear & at So. Et. afterwards though but little of it. Mer. at 46 at Night and 50 at highest.
 


8. Cloudy, with the wind at No. Et. but not much of it & Mer. at 40 in the Morng. Clear afterwards & wind Southerly. Mer. 50 at Night & 60 at the highest. Colo. Heth—Colo. Fitzgerald & Mr. Patten dined here. The two last left it after dinner.


   
   Col. William Heth (see entry for 22 Feb. 1788), of Virginia, was one of the officers GW preferred for the army formed in 1798 in response to the threat of war with France.



 


9. Morning—Sun rose red—thin gauz Clouds—Wind No. Et. Mer. 38. Clear afterwards & wind at So. Wt. Mer. 50 at Night 52 at height. Colo. Heath went away after breakfast.
 


10. Morning—clear & smoaky—Wind at South & Mer. at 50. Clear all day & wind in same quarter. Mer. 62 at Night & 66 at highest. Ludwell & Geo. Lee Esqrs. & Mr. Robt. Beverly dined here & returned & Mr. & Mrs. Peter & Nelly Custis came after dinner.


   
   Ludwell Lee was a first cousin of George Lee of Loudoun, who appears at Mount Vernon also on this day. robt. beverly: may be either the father or the brother of George Lee’s wife, Evelyn Byrd Beverley Lee. The elder Robert Beverley (1740–1800) lived at Blandfield in Essex County; his son Robert Beverley (1769–1823) inherited the estate upon the death of his father.



 


11. Morning—thin clouds—brisk South wind Mer. at 57. In the afternoon Rain with thunder & lightening—Mer. at 55 & 63 at highest. Colo. Ball & Doctr. Stuart came to Dinner.


   
   Col. Burgess Ball moved from his Spotsylvania estate in 1791 and was at this time living at Springwood in Loudoun County.



 



12. Morning—High No. Wt. Wind—Mer. at 33. Clear all day. Mer. 42 at Night & 44 at highest. Calm evening. Colo. Ball & Dr. Stuart went after Bt.
 


13. Morning—Cloudy, & but little Wind—Mer. at 40. Clear afterwds. with the wind at No. Wt. but not hard. Mer. 40 at Night & 46 at hig. Mr. Peter went away after breakt.
 


14. Morning—Clear & pleasant—Wind Southerly—Mer. 38. Wind increased from same quarter—and in the evening lowered. Mer. rose to & stood at 56.
 


15. Morning cloudy with but little Wind. Mer. at 46. Abt. Noon the Wind came out strong at No. Wt. & sprinkled Rain—after wch. it cleared & became calm. Mer. at 40 at Night & 46 at its height.
 


16. Morning—clear, Wind at No. Wt. Mer. 38. Clear all day & wind pretty fresh. Mer. 41 at Night & 46 at the height.
 


17. Morning cloudy—Wind at East & Mer. at 35. Clear afterwards with but little wind and that Easterly. Mer. 44 at Night & 49 at highest. Mr. Snow of Massachusetts dined here & returned to Alexa.


   
   Mr. Snow is probably Gideon Snow, who settled in Boston, Mass. (see entry for 17 Sept. 1786).



 


18. Morning—thick—Wind at No. East—Mer. at 38. Clear about Noon cloudy & much like rain afterwards wind still at No. Et. Mer. 39 at Night & 43 at highest. Mr. Steer Senr. & Junr. Miss Steer & Mrs. Vanhaver dined here & returned to Alexa. afterwards. Mr. Peter came in the afternoon.


   
   Henri Joseph Stier (1743–1821), member of the States General of the Province of Antwerp, Belgium, fled the wars of the French Revolution in 1794 and brought his family to America, settling in Annapolis, Md. With him at Mount Vernon today were his son, Jean Charles Stier, his daughter Rosalie Eugenia Stier, and another daughter, Isabel, wife of Jean Michel Van Havre, who appears in the diaries 20 June 1799.



 


19. Morning—Raining slow—Wind at No. Et. Mer. at 37. Cloudy until late in the afternoon without rain, when it cleared; Mer. at 42 at Night, & no higher all day. Horns of the New Moon up. Dined with Mrs. Washington &ca. at Mr. Thomson Mason’s.
 



20. Morning—Soft & cloudy without Wind—Mer. at 42. Raining at times from about noon with the Wind at No. Et. Mer. contd. at 42 all day. Mr. Lawe. Washington of Chotanck & Mr. Lawe. Washington of Belmont came to Dinner. Albin Rawlins came to live with me as Clerk.

   
   
   GW, upon “finding it impracticable to use the exercise on horse back which my health business and inclination requires, and at the same time to keep my acots., and perform all the writing, which my late Public Occupations have been the means of involving me in, I resolved to employ a clerk,” preferably “a single man . . . on very moderate wages . . . [to] be content to eat with, and live in the same manner the Housekeeper does, having a room to himself to write in, and another to lodge in, over the same” (GW to William Augustine Washington, 27 Feb. 1798, DLC:GW; GW to Albin Rawlins, 31 Jan. 1798, DLC:GW; WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 36:150–51, 171–74). The clerk’s “principle employment” would be “to copy and record letters and other Papers, to keep Books (if required) and an account of articles received from and delivered to the Farms . . . to go . . . to such places as my business may require, to receive grain, and attend to the measurement of it, and other things when it is necessary to send a trustworthy person to see it done” (GW to Albin Rawlins, 12 Feb. 1798, DLC:GW; WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 36:164–66). After some dickering GW hired Albin Rawlins, of Hanover County, for $150 per year (see Rawlins to GW, 26 Jan. and 7 Feb. 1798, DLC:GW).



 


21. Morning—hard rain with thunder & lightening—wind at East & Mer. at 41. Showery until 3 Oclock when the wind came out violently at No. W. & cleared. Mer. 40 at Night & 46 at its height. Mr. L. Washington Belmont went away.


   
   belmont: GW wrote “Vermt.,” apparently a slip of the pen.



 


22. Morning—Clear—Wind at No. Wt. Mer. at 35. Clear all day & wind hard until evening at same point. Mer. 40 at Night & 48 high.
 


23. Morning—Clear & calm—Mer. 33. Lowering afterwards with a brisk So. Easterly Wind. Mer. 46 at Night & no higher all day. Mr. L. Washington of Chotanck & Mr. Peter went away after breakfast.
 


24. Morning—Storming with Rain & Wind at So. Et. Mer. 48. Abt. Noon the Rain ceased, & the wind shifted to the West of South. Mer. 50 at Night and 51 at highest.
 


25. Morning—clear & Wind So. Wt. Mer. 42. Squally afternoon, Wind shifting to No. Wt. Mer. 42 at Night & 48 at high. Mr.

Nichols & wife & Mr. Lear & family dined here. Mr. Peter returnd.


   
   mr. lear & family: Besides his son Benjamin Lincoln Lear and stepsons George Fayette Washington and Charles Augustine Washington, the Lear family may have included Lear’s mother, Mary Lear, who had come to care for the boys after Fanny Lear’s death. Lear’s stepdaughter, Anna Maria Washington (1788–1814), had gone to live with her uncle Burwell Bassett, Jr., at Eltham.



 


26. Morning—Clear—Wind at No. Wt. & Mer. 40. Afternoon wind shifted to So. W. & lowered. Mer. 50 at Night 51 hight.
 


27. Morning—Clear & pleasant with but little Wind from So. Wt. Mer. 46. Wind more westerly afterwards clear & still very pleasant and warm. Mer. at 53 at Night & 56 at highest. Mr. Charles Carroll Jun. & Mr. Willm. Lee came to dinner.


   
   Charles Carroll, Jr. (b. 1775), of Homewood, was the son of Charles Carroll of Carrollton. His attentions to Nelly Custis at an Alexandria ball the previous spring set off rumors of romance that were discounted by Nelly, who, although finding Carroll “a pleasing young man,” was left with the impression that he “unfortunately has been told too often of his merit and accomplishments, and it has given him more affectation than is by any means agreeable” (Eleanor Parke Custis to Elizabeth Bordley, 30 May 1797, ViMtvL). With this visit by Carroll the romantic rumors resumed, and to Nelly’s brother, George Washington Parke Custis, GW wrote: “Young Mr. C came . . . to dinner, and left us next morning after breakfast. If his object was such as you say has been reported, it was not declared here; and therefore, the less is said upon the subject, particularly by your sister’s friends, the more prudent it will be until the subject develops itself more” (15 April 1798, CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 102).



   
   willm. lee: probably William Lee (1775–1845), of Frederick County, Md., third son of Thomas Sim Lee and Mary Digges Lee.



 


28. Morning clear & calm—Mer. 42—So. East afterwards. 53 at Night & 56 at highest. Mr. Carroll & Mr. Lee went away after breakfast & the family here went to dine with Mr. Nichols.
 


29. Morning—heavy without wind. Mer. 50. Clear afternoon & Calm. Mer. 53, greatest 54.
 


30. Morning tolerably clear Wind abt. South Mer. 49. Clear & warm all day, wind in the same place. Mer. 64 at Night & 67 at highest. Doctr. Flood dined here.
 



31. Morning—Hazy & a little cloudy. Wind pretty fresh from South. Mer. 58. Clear afterwards—Wd. same place. Mer. 65 at Night 68 at highest. A Mr. Fevot—a French Gentleman recomd. by Count de Rochambeau dined here & a Mr. Freeman Member in Congress from N. Hamps. came in the afternoon & returned.

	
   
   Paul Ferdinand Fevot (b. 1756) was born in Lausanne, Switzerland, the son of Jean Samuel Fevot. Lausanne was at this time ruled by the Canton of Berne, and Fevot was “Lawyer at the Soverign Council of Berne.” He was, however, in ill favor with the French whose influence was strong in his country at this time and had come to the United States with a cautious, unsigned letter of introduction from Rochambeau, whose own position in France was extremely precarious. Fevot wrote GW a long, rambling letter a few days after this visit expressing disillusionment in general with people and conditions in America, and particularly dissatisfaction with GW’s reception and entertainment at Mount Vernon. “I was not surprised in beholding your reserved Countenance at first meeting, but I entertained a chearfull hope that it would clear up when I should have made myself better Known. I respectfully presented to You my note of recomandation, & Your Excellency told me You did not read French; upon which I took the Liberty to Express my hope that You Knew the hand writing; & Your answer was You rather thought it was! If I am still acquainted with the English language this expression is to carry with it if not a thourough doubt of an allegation at least a strong shade of it injurious in this instance to any honest man, and very ungenerous, very cruel indeed to a Stranger of a genteel appearance & behaviour; 1200 leagues distant from his native Country, who having exposed himself to run 400 more at a grievous expence for him, relying on a recomandation, does not get by it the least token of interest or protection but not even a Kind word!” He continued, “If to obtain in life a high Situation, if the worship of the Multitude is to be captivated by divesting oneself of humanity & generosity there is much more comfort in my [lowly] position than I thought.” Fevot added, however, that he found Mrs. Washington a civil and polite lady. GW was nonplussed by Fevot’s letter and replied on 15 April: “Not perceiving what has been your object in addressing such sentiments as your letter of the 4th inst. contained—and not being conscious of having merited the reprehension you have judged it expedient to inflict on me, I shall not give you the trouble of reading an answer in detail. I can not forbear observing however that as it is not usual with me, to treat any Gentleman with incivility or even with indifference (especially under my own Roof) I am unable to recollect any part of my behaviour which could give rise to such misconception of my motives” (Fevot to GW, 16 Oct. 1797 and 4 April 1798, and GW to Fevot, 15 April 1798, DLC:GW; Fevot’s certificate from the magistrate of Lausanne, 14 April 1797, MHi: Adams Papers: Adams Family Papers).



   
   Jonathan Freeman (1745–1808) lived in Hanover, N.H., where he farmed and served as treasurer of Dartmouth College for over 40 years. After holding a number of local and state offices he was twice elected as a Federalist to the United States House of Representatives, serving from 1797 to 1801.



